El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Cuando se consolidan dos predios de terreno y se encuen-tra un exceso de menos del veinte por ciento, si se describen claramente las eolindaneias de la finca, según se bizo en este caso, no importa que el que solicita la inscripción no de-muestre cómo surgió el exceso — si en uno de los dos predios, o en ambos. Siempre, la piedra de toque es si se describe debidamente la finca por sus nuevas eolindaneias. En este caso, la verdadera área apareció suficientemente de una mensura practicada después de la consolidación.

Bebe revocarse la nota recurrida y ordenarse la inscrip-ción.

El Juez Presidente Señor del Toro está conforme con la resolución.